DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities:  thereby clause in the last limitation reciting “transmitting, … , thereby indicating to…” reads like intended result and is not given patentable weight, see MPEP 2111.04; amend the limitation to read as a positive limiting process step.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: content computing device, edge computing device, computing device in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the applicant’s specification appears to be silent about the structure for content computing device which appears only in claim 17 and that of the edge computing device. The claim term computing device appears to refer to mobile clients. See 112b rejection in relation to this. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “at least one content computing device” on line 4 and this limitation appears only in the claim. The specification does not provide any structure for this limitation and therefore, it is deemed as being indefinite. Similar analysis is applied to claim limitation “edge computing device” and it does not have any corresponding structure described in the specification and therefore, it is deemed as being indefinite. Dependent claims do not remedy the deficiency and are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Puniani et al. (US 2019/0268442 A1, hereinafter Puniani). 
Regarding claim 1, Puniani teaches a computer-implemented method for use in directing retry requests for content from a network based on an interval to retry the requests for content defined by one or more conditions of the network, the method comprising:
receiving, at an edge computing device of a network, from a computing device, an application programming interface (API) request to the network for content, [Figure 2, element 82, receiving a REST API request from a client];
determining, by the edge computing device, whether the API request exceeds a predefined rate limit of API requests for the network, [Figure 2, element 91, rate limit violated];
in response to the API request exceeding the predefined rate limit, calculating, by the edge computing device, an interval to retry the API request based on one or more conditions of the network, the one or more conditions of the network including the predefined rate limit of API requests for the network and a number of expected API requests for an upcoming interval, [claim limitation is interpreted in the alternative, with interval to retry calculated based on 1) predefined rate limit or 2) number of expected requests; Figure 2 and Par.[0027] describe that the interval included in the retry after header is based on the rate limit rule (predefined rate limit) that was violated: “When a matching violation is determined to be present in the rate limit violations table 46, and an error message is added (block 92) to the REST API response 22, and the response 22 is sent to the client device 14. For example, in certain embodiments, an HTTP status or error message is added to the REST API response, such as a HTTP 429, which indicates “too many requests” to the client device 14. Furthermore, additional rate limiting response headers 90 may be added to the REST API response 22, such as a “retry after” field that indicates how long to wait before making a subsequent request (e.g., in seconds)”; see also Par.[0026] that indicates a rate limit rule as request limit per hour (predefined rate limit); see Par.[0004]-[0006]];
appending, by the edge computing device, the interval to retry to a failure notice; and transmitting, by the edge computing device, the failure notice with the appended interval to retry to the computing device, thereby indicating to the computing device to retry the API request based on the interval to retry rather than immediately or rather than at another preset interval of the computing device, [Figure 2, element 92, Error (failure notice) response to the API response which also indicates the rate limit rule violated; Par.[0027] describes HTTP 429 error (“too many requests”) and also the “retry after header/field” with the time interval to wait (claim term failure notice with appended time interval): “Furthermore, additional rate limiting response headers 90 may be added to the REST API response 22, such as a “retry after” field that indicates how long to wait before making a subsequent request (e.g., in seconds)”].
Regarding claim 2, Puniani teaches the computer-implemented method of claim 1, wherein the API request includes an API request for transaction data from a data center of the network, [Par.[0016] describes that the REST API system system 10 may be part of a larger platform, including various computing device acting as servers in datacenters at various geographic locations, and wherein the computing devices are connected together using suitable network and/or Internet connections and Par.[0005] among others describes REST API response to the requesting device includes the data related to fulfilling the request].
Regarding claim 3, Puniani teaches the computer-implemented method of claim 2, further comprising, in response to the API request not exceeding the predefined rate limit of API requests, transmitting the transaction data to the computing device, [Par.[0005] among others describes REST API response to the requesting device includes the data related to fulfilling the request and Figure 2, element 86].
Regarding claim 6, Puniani teaches the computer-implemented method of claim 1, wherein appending the interval to the failure notice includes appending the interval to a header of the failure notice, [See Par.[0027] for retry after header attached to 429 error].
Regarding claim 7, Puniani teaches the computer-implemented method of claim 1, wherein the failure notice includes a 429-error message, [see Par.[0027] and examiner suggests making clear in the claim that this is a HTTP error].
Regarding claim 8, Puniani teaches the computer-implemented method of claim 1, wherein the one or more conditions of the network further include a current rate of API requests received at the edge computing device, [Par.[0023] describes keeping track of current counts of API requests that are  fulfilled and Figure 3 shows comparing rate limit count with request limit per hour to enforce any rate limit violation]. 
Regarding claim 9, Puniani teaches the computer-implemented method of claim 1, further comprising, in response to the API request not exceeding the predefined rate limit, retrieving the content identified in the API request and transmitting the content to the computing device, [Figure 2, element 86 which shows request fulfilled when no rate limit rule is violated]. 
Regarding claim 10, Puniani teaches the computer-implemented method of claim 1, wherein the computing device is a first computing device and wherein the API request received from the first computing device is a first API request; and wherein the computer-implemented method further comprises:
receiving, at the edge computing device, from a second computing device, a second API request to the network for content;
determining, by the edge computing device, whether the second API request exceeds the predefined rate limit of API requests for the network;
in response to the second API request exceeding the predefined rate limit, calculating, by the edge computing device, an interval to retry the second API request based on one or more conditions of the network;
appending, by the edge computing device, the interval to retry the second API request to a failure notice for the second API request; and
transmitting, by the edge computing device, the failure notice for the second API request to the second computing device, thereby indicating to the second computing device to retry the second API request based on the interval to retry the second API request rather than immediately or rather than at another preset interval of the second computing device, [the citations in claim 1 address these process steps; the Figure 2 process is is repeated for other client devices in the REST API server].
Claim 11 corresponds to claim 1 and is rejected as above.
Claim 17 is an obvious variant of claim 1 and is rejected as above, [edge computing device is analogous to the module designed to add rate limiting functionality to the REST API system as described in Par.[0014] and content computing device is analogous to the REST API server instances designed to process requests with content/data retrieval, also described in Par.[0014]]. 
Claim 19 is an obvious variant of claim 2 and is rejected as above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 14, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Puniani in view of  Chauhan et al. (US 2021/0084670 A1, hereinafter Chauhan).
Regarding claim 4, Puniani teaches the computer-implemented method of claim 1, and does not explicitly teach wherein calculating the interval to retry is based on machine learning;
Chauhan in an analogous art, teaches wherein calculating the interval to retry is based on machine learning, [Par.[0123] among others describes the scheduling manager 706 may access a machine learning model (stored locally or accessed via a network) to predict load on the download server(s) 714 and, based on the load prediction, generate a direction or a recommended delay before retry. In other embodiments, the scheduling manager 706 may determine the current load on the download server(s) 714 and, based on the load determination, generate a recommended delay before retry];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puniani to calculate retry interval based on machine learning. The motivation/suggestion would have been to predict load conditions on API servers and accurately suggest a retry interval, [Chauhan: Par.[0123]].
Claim 12 corresponds to claim 4 and is rejected as above. 
Regarding claim 14, Puniani and Chauhan teach the non-transitory computer-readable storage medium of claim 12 and Puniani teaches wherein the failure notice includes a 429-error message, [Current claim should depend from claim 11 and not 12; see Par.[0027] and examiner suggests making clear in the claim that this is a HTTP error].
Regarding claim 15, Puniani and Chauhan teach the non-transitory computer-readable storage medium of claim of claim 12, and Puniani teaches wherein the one or more conditions of the network further include a current rate of API requests received at the edge computing device, [Par.[0023] describes keeping track of current counts of API requests that are  fulfilled and Figure 3 shows comparing rate limit count with request limit per hour to enforce any rate limit violation]. 
Regarding claim 16, Puniani and Chauhan teach the non-transitory computer-readable storage medium of claim of claim 15, and Puniani teaches wherein the API request includes an API request for transaction data from a data center of the network, [Par.[0016] describes that the REST API system 10 may be part of a larger platform, including various computing device acting as servers in datacenters at various geographic locations, and wherein the computing devices are connected together using suitable network and/or Internet connections and Par.[0005] among others describes REST API response to the requesting device includes the data related to fulfilling the request].
Regarding claim 18, Puniani teaches the network of claim 17, wherein the edge computing device is configured to calculate the interval to retry the API request based on predefined rate limit of API requests for the network, [Figure 2 and Par.[0027] describe that the interval included in the retry after header is based on the rate limit rule (predefined rate limit)], the number of expected API requests for the upcoming interval, [Par.[0021] describes request limit per hour, number of requests expected for the upcoming interval/hour], and a current rate of API requests received at the network, [Par.[0023] describes keeping track of current counts of API requests that are  fulfilled and Figure 3 shows comparing rate limit count with request limit per hour to enforce any rate limit violation]; 
Puniani does not explicitly teach wherein the edge computing device is configured to employ a machine learning model to calculate the interval to retry;
Chauhan in an analogous art, teaches wherein the edge computing device is configured to employ a machine learning model to calculate the interval to retry, [Par.[0123] among others describes the scheduling manager 706 may access a machine learning model (stored locally or accessed via a network) to predict load on the download server(s) 714 and, based on the load prediction, generate a direction or a recommended delay before retry. In other embodiments, the scheduling manager 706 may determine the current load on the download server(s) 714 and, based on the load determination, generate a recommended delay before retry];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puniani to calculate retry interval based on machine learning. The motivation/suggestion would have been to predict load conditions on API servers and accurately suggest a retry interval, [Chauhan: Par.[0123]].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Puniani in view of  Chauhan and further in view of Jiang et. al. (US 2022/0019482 A1, hereinafter Jiang).
Regarding claim 13, Puniani and Chauhan teach the non-transitory computer-readable storage medium of claim 12, and they do not explicitly teach wherein the machine learning includes a time series forecasting model;
Jiang in an analogous art teaches wherein the machine learning includes a time series forecasting model, [Par.[0062] describes using time series forecasting along with machine learning to predict load conditions];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puniani to include using machine learning with time series forecasting. The motivation/suggestion would have been to accurately predict future values of resource usage, [Jiang: Par.[0062]]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Puniani in view of Jiang et. al. (US 2022/0019482 A1, hereinafter Jiang).
Regarding claim 5, Puniani teaches the computer-implemented method of claim 1, and teaches dynamically calculate the interval to retry, [Puniani uses predefined requests per hour and rate limit window and current count of requests to manage specifying retry time intervals but not explicit about how these parameters are determined; Figure 2 and Par.[0027] describe that the interval included in the retry after header is based on the rate limit rule (predefined rate limit) that was violated; Par.[0026] that indicates a rate limit rule as request limit per hour (predefined rate limit)], Puniani does not teach explicitly wherein calculating the interval to retry includes employing a time series forecasting model to predict future availability of the network;
Jiang in an analogous art, teaches wherein calculating the interval to retry includes employing a time series forecasting model to predict future availability of the network, [Par.[0062] describes using time series forecasting engine to predict resource usage and availability such as number of sessions, session times, and such];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puniani to utilize forecasting models to determine requests per hour. The motivation/suggestion would have been to perform scaling based on predicted resource usage so that load balancing and data transfer functions are performed efficiently, [Jiang: Abstract]. 

Conclusion
Examiner’s Note: Additional pertinent references are indicated in the 892 form. Determining retry-interval has its oldest origin in the exponential back-off scheme associated with TCP. Though the Applicant does not make it clear in the claims, their invention appears to use HTTP 429 error and Retry-After Header to convey the retry interval to the client and this aspect is well documented in the prior arts. The aspect of calculating retry interval appears in any protocol (SIP registration requests, for instance) and would be obvious over those prior arts. Applicant is suggested to make clear the process they implement to calculate the retry interval that may distinguish it from other prior arts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441